Citation Nr: 0938460	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
degenerative joint disease of the lumbar spine at L5-S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That decision granted service connection 
for degenerative joint disease of the lumbar spine at L5-S1 
and assigned a noncompensable evaluation effective from March 
1, 2001.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2005 
and April 2007.  As will be discussed in detail below, that 
development was completed to the extent possible, and the 
case has since been returned to the Board for appellate 
review.  

A hearing was held on January 11, 2005, in Atlanta, Georgia, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Prior to September 23, 2002, the Veteran's degenerative 
joint disease of the lumbar spine at L5-S1 was not productive 
of mild intervertebral disc syndrome.  

3.  Prior to September 26, 2003, the Veteran's degenerative 
joint disease of the lumbar spine at L5-S1 was not productive 
of slight limitation of motion or a lumbosacral strain with 
characteristic pain on motion.  

4.  On or after September 23, 2002, the Veteran's 
degenerative joint disease of the lumbar spine at L5-S1 has 
not been productive of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 weeks.  

5.  On or after September 26, 2003, the Veteran's 
degenerative joint disease of the lumbar spine at L5-S1 has 
not been productive of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.   

6.  There is objective evidence of arthritis, but there is no 
evidence of any limitation of motion or painful motion.  

 
CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
degenerative joint disease at L5-S1 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-
5243, 5292, 5293, 5295 (2001-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for degenerative joint disease of the lumbar spine 
at L5-S1.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service personnel and 
treatment records as well as all identified and available VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  He was also 
provided the opportunity to testify at a hearing before the 
Board and was afforded a VA examination in August 2001.  The 
Veteran has not made the Board aware of the any additional, 
relevant evidence that has not already been obtained and 
associated with the claims file.

The Board does observe that the Veteran has not been afforded 
a more recent VA examination.  Indeed, in the May 2005 
remand, the Board directed the RO to schedule the Veteran for 
a VA examination of the spine.  

Following the May 2005 remand, the Veteran was contacted by 
the Appeals Management Center (AMC) that same month at which 
time the correspondence was addressed to the Veteran's 
address in Georgia that was correct, except for the street 
number, which was recorded in error as "3880."  In an 
apparent attempt to correct this error, the address was 
changed, but was again in error, as it was listed as 
"2880."  This was also the incorrect address used in a 
letter issued in late May 2005 to advise the Veteran of a VA 
examination scheduled for June 16, 2005, which he did not 
appear for inasmuch as he was not notified of the examination 
at his proper address of record.  Thereafter, in July 2005, 
the AMC changed the address, which again incorrectly used the 
"3880" street number.  The record then contains a confirmed 
address for the Veteran dated in January 2006 showing that 
the correct street number for his address in Georgia was 
"3380."  However, no correspondence dated in 2006 was ever 
sent there.

Thereafter, and without any explanation in the record, the 
AMC began issuing correspondence to the Veteran in July 2006 
at an address in Fayetteville, North Carolina.  That address 
was used to mail him notification of a VA examination 
scheduled for August 31, 2006.  It appears that subsequent 
notice of a September 2006 VA examination was not actually 
sent to the Veteran, but rather to another VA patient with 
different name living in Fayetteville, North Carolina, at an 
entirely different address than that used to contact the 
Veteran in North Carolina.  As a result, the Veteran failed 
to report for those examinations, and the Board observes that 
it is extremely unlikely that he was actually notified of 
these examinations at his proper address.

The Board also observed in its April 2007 remand that the May 
2005 decision and remand may never have been issued to the 
Veteran's address, particularly considering that post-remand 
correspondence from the AMC issued later in May 2005 was not 
sent to the Veteran at his proper address of record. 

Thus, in the April 2007 remand, the Board observed that the 
address of record which is on file with the VA is the address 
in Georgia with the "3380" street number.  Accordingly, the 
Board indicated that the Veteran should be contacted at that 
address so that a VA examination could be scheduled and he 
could be notified.  It was also requested that the May 2005 
decision and remand as well as several other documents be 
remailed to the Veteran at his proper VA address of record.

The Board notes that a copy of an April 2007 letter was once 
again sent to the Veteran at an address in Fayetteville, 
North Carolina, as was a May 2007 notice letter from the AMC.  
Indeed, the May 2007 letter was returned as undeliverable.  
However, in a July 2009 deferred rating decision, the AMC 
noted that these documents were sent to the wrong address and 
that they had been directed to use the "3380" address of 
record.  It was determined that an attempt should be made to 
contact the Veteran via telephone in order to verify his 
current mailing address.  The AMC also noted that an 
alternative form of address verification may be obtainable 
through the Social Security Administration (SSA) or DAFS.  
There was an additional notation that the Veteran's 
representative had not been contacted to obtain the correct 
address.  

An address information request was sent to the Postmaster of 
the United States Postal Office in Fayetteville, North 
Carolina.  A May 2008 response to that request indicated that 
the Veteran was not known at the address in Fayetteville, 
North Carolina.  A search on the Internet did reveal a Debtor 
Discovery listing the Veteran's address as being at one 
listed as "3380."

As a result, the AMC letter sent the Veteran a notice letter 
in June 2009 using the "3380" address.  He was asked to 
respond within 30 days of the letter if he would like to have 
a VA examination scheduled.  However, the letter was never 
returned as undeliverable, and to date, there has been no 
response.  

The AMC subsequently issued a supplemental statement of the 
case (SSOC) in August 2009, which discussed the efforts made 
to locate the Veteran and provide him proper notification.  
It was noted that he had failed to report for a VA 
examination.  Because he failed to notify VA of his 
willingness to attend a rescheduled examination or to provide 
verification of his current residence, no additional 
examination was ordered and his claim had to be reviewed 
based on the available evidence of record.  A copy of the 
SSOC was sent to the Veteran at his "3380" address.  It was 
not returned as undeliverable, yet there was still no 
response from the Veteran.  He was also notified in September 
2009 at the "3380" address that his case was being returned 
to the Board for appellate review.

Although VA mistakenly used the incorrect mailing address on 
numerous occasions, the Board notes that the AMC attempted to 
correct the situation by verifying the correct address and 
mailing additional notice letters thereto.  Several letters 
and documents have been sent to the correct "3380" address.  
None of those recent mailings have been returned as 
undeliverable, yet the Veteran has never responded.  He has 
not provided any updated address information himself, nor has 
he indicated a willingness to report for an examination.  
Based on the foregoing, VA has made reasonable efforts to 
locate the Veteran and to schedule him for a VA examination, 
and the Board finds that the AMC attempted to complete the 
development requested in the prior Board remands and complied 
with the remand instructions.  Stegall v. West, 11 Vet. App, 
268 (1998).  

Written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record." 38 C.F.R. § 3.1(q) 
(2008).  If an appellant has changed addresses without 
informing VA, it is well established that it is the 
claimant's responsibility to keep VA advised of his or her 
whereabouts in order to facilitate development of a claim.  
If he or she does not do so, "there is no burden on the part 
of the VA to turn up heaven and earth to find him [or her]."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As stated 
by the Court, "[t]he duty to assist is not always a one-way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he [or she]cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992)

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with a statement of the case 
(SOC) and supplemental statements of the case (SSOC), which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran's degenerative joint disease of the lumbar spine 
at L5-S1 is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 26, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002, and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The Veteran was notified of these regulation changes in the 
statement of the case and the supplemental statements of the 
case.  Thus, the Board's decision to proceed in adjudicating 
this claim does not prejudice the Veteran in the disposition 
thereof. See Bernard, 4 Vet. App. at 393-94.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5292 (limitation 
of motion of the lumbar spine) and the General Rating Formula 
for Diseases and Injuries of the Spine.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under the old regulations, Diagnostic Code 5292 also provided 
for the evaluation of limitation of motion of the lumbar 
spine.   A 10 percent disability evaluation was contemplated 
for slight limitation of motion.  When such limitation of 
motion was moderate, a 20 percent rating was warranted.  
Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2008).

Under Diagnostic Code 5295, a noncompensable evaluation was 
assigned for a lumbosacral strain with subjective symptoms 
only.  A 10 percent disability evaluation was assigned for a 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability evaluation was contemplated for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

Further, prior to September 23, 2003, Diagnostic Code 5293 
provided that a 10 percent disability evaluation was 
contemplated for mild intervertebral disc syndrome.  A 20 
percent disability was warranted for moderate intervertebral 
disc disease with recurring attacks.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks. See Amendment to Part 4, Schedule 
for Rating Disabilities, Effective September 23, 2002; See 67 
Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine. See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5242 indicates 
degenerative arthritis of the spine should be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under Diagnostic Code 5003.  Note 6 further provides 
that the thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008); see also 38 C.F.R. § 4.71a, Plate 
V (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
degenerative joint disease at L5-S1.  At the outset, the 
Board notes that the adjudication of this issue has been made 
significantly more difficult by the Veteran's failure to 
report for a VA examination.  As previously discussed, the 
letters notifying him of his scheduled VA examinations were 
mailed to an incorrect address.  However, additional attempts 
were made to reschedule him using his last known address of 
record, but to date, there has been no response.  According 
to 38 C.F.R. § 3.655, in an original compensation claim, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.

In this case, the Veteran did report having pain, weakness, 
fatigue, lack of endurance, and stiffness in his back as well 
as a tingling sensation at the time of his August 2001 VA 
examination.  He described his daily symptoms as being 
constant and ranging from distressing to horrible.  He stated 
that they were worsened by yard work, bending, sitting, and 
lifting, but were relieved by medication, and he indicated 
that he was unable to work for more than an hour.  However, a 
physical examination of the lumbar spine did not reveal any 
range of motion deficit.  He was noted as having forward 
flexion to 95 degrees, extension to 35 degrees, right and 
left lateral flexion to 40 degrees, and right and left 
rotation to 35 degrees.  The examiner commented that there 
was no painful motion, muscle spasms, or tenderness, and 
despite the Veteran's complaints, a physical examination did 
not reveal any pain, fatigue, weakness, lack of endurance, or 
incoordination.  In addition, a neurological examination 
found his upper and lower extremities to be within normal 
limits.  His sensation to touch and pinprick was normal, as 
were his reflexes, motor function, and muscle power.  No 
muscle atrophy was noted.  

There is no other medical evidence dated between March 1, 
2001, which is the effective date for the grant of service 
connection, and the present time.  As such, the only medical 
evidence available on which to evaluate the Veteran's spine 
disability is the August 2001 VA examination, which did not 
reveal any objective findings warranting a higher initial 
evaluation.  Indeed, there is no evidence of slight 
limitation of motion, as the examiner specifically indicated 
that there was no range of motion deficit.  Nor is there 
evidence of mild intervertebral disc syndrome or a 
lumbosacral strain with characteristic pain on motion.  In 
fact, a neurological examination was normal, and a physical 
examination did not reveal any pain or weakness.  There is 
also no indication that the Veteran has had incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 weeks.  In fact, there 
are no treatment records documenting any prescribed bed rest 
by a physician.  Similarly, he does not have forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  Indeed, the 
aforementioned range of motion findings clearly show that the 
Veteran does not have such limitation, and there was no pain 
or spasms upon examination.  Therefore, the Board finds that 
the Veteran has not been shown to have met the criteria for a 
compensable evaluation under Diagnostic Codes 5292, 5293, and 
5295, the General Rating Formula for Diseases and Injuries of 
the Spine, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The Board has also considered whether a higher initial 
evaluation is warranted under Diagnostic Code 5003, which 
provides that a 10 percent evaluation will be assigned when 
there is objective x-ray of arthritis and with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code.  X-rays 
obtained at the time of the August 2001 VA examination did 
reveal significant degenerative joint disease at L5-S1.  
However, the medical evidence of record does not show that 
the Veteran has any limitation of motion of the lumbar spine.  
Indeed, the examiner commented that there was no range of 
motion deficit.  Although limitation of motion may be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, the Board 
notes that there have been no such findings in this case.  
Indeed, the August 2001 VA examiner noted that there was no 
painful motion or spasms.  Therefore, the Board finds that a 
higher initial evaluation is not warranted for the Veteran's 
service-connected spine disability pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his service-connected degenerative joint 
disease of the lumbar spine at L5-S1.  The medical evidence 
of record does not identify any separate neurological 
findings or disability not already contemplated under the 
discussed pertinent criteria.  In fact, as discussed above, a 
neurological examination in August 2001 found his upper and 
lower extremities to be within normal limits.  His sensation 
to touch and pinprick was normal, as were his reflexes, motor 
function, and muscle power.  Therefore, the Board concludes 
that the Veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's degenerative joint 
disease of the lumbar spine at L5-S1 is not warranted on the 
basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned noncompensable evaluation, and 
no higher.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Although the Veteran had numerous complaints at the time of 
the August 2001 VA examination, the examiner specifically 
indicated that a physical examination did not reveal any 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Based on the foregoing, the Board finds that 
a compensable evaluation was appropriately assigned for the 
Veteran's degenerative joint disease of the lumbar spine at 
L5-S1.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected lumbar spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

An initial compensable evaluation for degenerative joint 
disease of the lumbar spine at L5-S1 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


